323 S.W.3d 446 (2010)
GLASGOW ENTERPRISES, Appellant,
v.
OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, et al., Respondents.
No. ED 94385.
Missouri Court of Appeals, Eastern District, Division Two.
September 21, 2010.
Rehearing Denied October 26, 2010.
*447 Daniel F. Wagner, Jr., Clayton, MO, for Appellant.
Roger W. Pecha, Kenneth L. Coyne, Saint Louis, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Glasgow Enterprises appeals the grant of summary judgment in favor of Old Republic National Title Insurance Company and Old Republic Title Insurance Company on all counts asserted in Glasgow's first amended petition. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).